The Chancellor.
The pecuniary legacy, in this case, to the town of JVew-Rochelle, for the purpose of erecting a town house for transacting town business, is valid as a charitable bequest. The cases of the Attorney General v. Clarke, (Amb. 422.) and of Jones v. Williams, (Amb. 651.) show, that bequests with descriptions and purposes as general as this, have been held good as charities. The object of this legacy, was a general public use, as convenient for the poor and the rich.
*295The defendaants are accordingly directed to pay the legacy to the plaintiffs, who are authorized, by statute, to receive it, provided security is given, as required by the will, to be approved of by a master.
Decree accordingly.